 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BENJAMIN JUSTIN BROWNLEE,                           No. 2:17-cv-00872 KJM CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    SCOTT JONES, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On October 17, 2018, the magistrate judge filed findings and recommendations, which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

23   the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law by the

27   magistrate judge are reviewed de novo by both the district court and [the appellate] court . . . .”).

28   /////
                                                          1
 1   Having reviewed the file, the court finds the findings and recommendations to be supported by
 2   the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed October 17, 2018, are adopted in full.
 5          2. This case is proceeding only on the Eighth Amendment deliberate indifference claims
 6   against defendants Jackson, Thompson, James, Smith, Goings, Grinder, Gomez, and Schmenk.
 7          3. The remaining claims against defendants Jones, Hernandez, Gayman, Rosales,
 8   Smolich, Anderson, Douglas, Rose, Peoples, Fry, Blyst, Yee and Hayz, and the verbal harassment
 9   claim against defendant James are dismissed for failing to state a claim upon which relief can be
10   granted.
11          4. The matter is referred back to the assigned magistrate judge for all further pretrial
12   proceedings.
13   DATED: February 12, 2019.
14

15
                                                UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
